Citation Nr: 1516413	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-18 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a head disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2010, July 2011, and October 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran also appealed the issue of entitlement to service connection for right exotropia post-operative with relative right amblyopia.  In May 2013, the RO recharacterized the issue and granted service connection for right strabismus with relative right amblyopia and conjunctival scarring (Virtual VA).  The grant of service connection constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.  

The issues of entitlement to service connection for disabilities of the head, neck, and back, as well as the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In July 2009, the RO denied the Veteran's claim of service connection for a head injury.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the July 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In July 2009, the RO denied the Veteran's claim of service connection for a back injury.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

4.  Certain evidence received since the July 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  In July 2009, the RO denied the Veteran's application to reopen a claim of service connection for a neck injury.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

6.  Certain evidence received since the July 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the July 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

7.  The Veteran's service connected PTSD is not manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  The July 2009 RO rating decision, which denied the Veteran's service connection claim for a head injury is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the July 2009 RO rating decision is new and material; accordingly, the claim for service connection for a head injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The July 2009 RO rating decision, which denied the Veteran's service connection claim for a back injury is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the July 2009 RO rating decision is new and material; accordingly, the claim for service connection for a back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The July 2009 RO rating decision, which denied the Veteran's application to reopen a service connection claim for a neck injury is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the July 2009 RO rating decision is new and material; accordingly, the claim for service connection for a neck injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In March 2009 and September 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

In the present case, the RO furnished the appellant with an adequate notice letter in September 2009.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the September 2009 notice constituted adequate notice to the appellant.   

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in June 2011, February 2013, and May 2014, which are fully adequate.  The examiners reviewed the claims file in conjunction with the examinations, and they fully addressed the rating criteria and relevant issues.  The duties to notify and to assist have been met.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection for neck disability was denied by way of a September 2005 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  In July 2009, the RO denied the Veteran's application to reopen the claim.  It also denied service connection for a head and back disability.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, these decisions became final.

The evidence on record at the time of the July 2009 denials included the service treatment records and VA outpatient treatment records.  The claims were denied because the service treatment records failed to reflect any findings of a head or neck injury.  The service treatment records did reflect that in January 1969, the Veteran reported having gotten into a fight in which he was kicked in the back and hit in the right eye.  There was no treatment for a back or a head injury.  A June 1970 examination yielded normal findings.  Likewise, the Veteran's March 1971 separation examination yielded normal findings.    

Evidence received since the July 2009 rating decision includes a January 2012 lay statement from fellow soldier (V.B. K.).  He recalled an incident in which, during a heavy firing day, the lift for live shells got stuck and shells had to be passed by hand.  The Veteran was instructed to aid the captain, but a short time later, the Veteran became injured when a projectile fell and hit him on the head.  The Veteran's wounds were stitched up and he returned to his station.  

The evidence also includes DRO hearing testimony offered by the Veteran in February 2012.  He testified that one of his jobs was to stow away 56 pound projectiles (ammunition).  On one occasion, he was handing these projectiles up to fellow crewmen, when one of them (about eight feet higher than he was) dropped one on the Veteran's back, head, shoulder, and neck.  He stated that he went to sick bay and was stitched up (Hearing Transcript, pgs. 7-9).  He also reported another incident in which his chief instructed him to hit a rifle barrel.  The barrel was hot and the Veteran felt it was ready "to blow" but the chief disagreed.  The Veteran began hitting it and it eventually went off.  He stated that when it did, he flew forward and hit his head on something (Hearing Transcript, pgs. 9-10).    

Finally, the Board notes that the Veteran's DD214 reflects that he received the Vietnam Meritorious Service Medal (Gallantry Cross).  The letter from the Secretary of the Navy states that the Veteran's Task Force conducted almost daily naval gunfire support missions, completed numerous search and rescue operations, carried out hundreds of psychological warfare missions, and conducted training programs for Vietnamese naval personnel.  

The Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the Veterans' testimony, and the corroboratory statement of V.B.K., meet the low threshold of 38 C.F.R. § 3.156(a) and constitute new and material evidence to reopen the claims; because they indicate that the Veteran sustained an in-service injury that may have resulted in disabilities to his head, neck, and back.  As new and material evidence has been received to reopen the claims, the claims for entitlement to service connection are reopened.   

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Also of relevance is the Global Assessment of Functioning (GAF) scale.  The GAF reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it. 79 Fed. Reg. 45094 (Aug. 4, 2014)). 

A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships. A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers). A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning. Included in this definition is that a person is unable to keep a job. A GAF score of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school). The Board is cognizant that a GAF score is not determinative by itself.

The Veteran underwent a VA examination in June 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported a history of multiple jobs and sporadic employment since service, but did not endorse a deficit in occupational functioning related to mental health issues.  He reported that he was divorced.  He believed that his mental health had a negative impact on his relationship.  He reported that he was not as close to his children as he would like to be, and he stated that he felt detached from people around him.  However, he also reported that he had friends and that that the quality of the relationships was "good."  

The Veteran reported mild to moderate psychological distress since his discharge from the military.  Prominent symptoms included recurrent and intrusive recollections of stressors and intense psychological distress upon exposure to thoughts, feelings, or other cues that remind him of the trauma; avoidance symptoms; feelings of detachment or estrangement from others; arousal symptoms including disrupted sleep, irritability, hypervigilance, and increased startle response.  The Veteran denied a history of treatment for mental health symptoms.  He also denied alcohol/drug abuse and suicidal ideation/attempts.  

Upon examination, the Veteran was adequately well-groomed and casually dressed.  He was alert and oriented in all spheres.  Rapport was easily established and maintained throughout the evaluation.  Eye contact was appropriate and speech was within normal limits.  His mood was euthymic, and affect was appropriate to contact.  Thought processes were logical, coherent, and goal-directed.  Thought content was within normal limits.  There was no evidence of auditory or visual hallucinations.  He denied suicidal and homicidal ideation.  Insight and judgment appeared grossly intact.  The examiner diagnosed the Veteran with PTSD, and found that it was related to traumatic events experienced during service.  The examiner found that since the Veteran's discharge from service, his functioning gradually declined and he began to experience mild difficulties in social and occupational functioning.  A GAF of 65 was assigned.

Another VA examination was conducted in February 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has been divorced since 1992, but stated that he had a loving and supportive relationship with his live-in girlfriend.  He also reported a close relationship with his adult daughters, but is often worried for them.  He reported having several good friends, and being very well connected to the community.  He was Commander of Chapter 11 DAV.  He reported that he runs monthly meetings, and assists in organizing 25-30 events per year to benefit Veterans and the community.  He reported significant enjoyment in working with other Veterans and organizing community service.  He is also a life member of the American Legion and the VFW.  The examiner noted minimal social issues beyond intermittent irritability.  The Veteran stated that his behavior has not caused him to lose friends or damage his reputation.  He reported difficulty maintaining work in construction due to the economy.  He did not report issues related to working as a result of mental health concerns.  He reported intermittent work that hinged on the economy and the availability of work.  Other than mild irritability when people did not do what they are supposed to do, he denied issues in getting along with others on the job site.    

The Veteran reported that he was not on any medications for his symptoms, which included mild and transient anxiety, mild irritability, intermittent issues with disrupted sleep, and non-bothersome hypervigilance and startle response.  He denied issues with drug or alcohol use, although he reported social use 3-4 nights per week.  He also reported a DUI in December 2012.  He stated that he was fighting the charge.  

The examiner noted that the Veteran has been diagnosed with PTSD, but stated that he currently did not endorse sufficient avoidance and emotional numbing symptoms to meet the full criteria.  She noted that the Veteran's symptoms were not severe enough to warrant medication, and that the Veteran was not engaged in treatment for the symptoms.  She found that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  She opined that the Veteran was not unemployable due to his psychiatric symptoms.  Although he last worked in November 2012 (three months prior to the examination), the unemployment was not due to psychiatric symptoms.  Finally, the examiner assigned a GAF score of 70.

The Veteran underwent another VA examination in May 2014.  The examiner examined the claims file in conjunction with the examination.  The Veteran reported that he continued to be in a supportive relationship with his significant other (of ten years).  He reported that he remained heavily involved in Veterans activities and organizations.  He enjoyed interacting with other Veterans.  He maintained good relationships with his two daughters.  He continued to attend Church on Sundays.  He reported having many friends and that he enjoying yard work.  The Veteran once again reported that he was not working due to the economy.  He stated that if he returned to work, he did not believe that his mental health symptoms (irritability, anxiety) would have a significant effect on his functioning.  He denied treatment for psychiatric symptoms.  He stated that the most problematic mental health symptoms were occasional difficulty in crowds, hypervigilance, and difficulty "letting go of a grudge" that has affected his family relationships.  He also stated that anxiety causes him to feel "hyperactive," and that this causes him to "get loud and ramble" in social situations.  The examiner reported observing this symptom during the examination.  The Veteran reported that he experienced more stress and anxiety over the past year, and that it mildly interfered with his daily life.  

Upon examination, when given the Beck Depression Inventory, the Veteran endorsed a mild degree of sadness, agitation, loss of energy, hypersomnia, increased appetite, concentration problems, fatigue, and loss of interest in sex.  The Veteran attributed his recent sad mood to recent deaths of Veterans/friends, and his daughter's upcoming wedding.  Nonetheless, his score was within normal limits.  

On a questionnaire asking him to rate experiences of PTSD symptoms, the Veteran endorsed moderate unwanted intrusive memories and disturbing dreams several times per month.  He also experienced the following symptoms to a mild degree:  emotional response to reminders, avoidance of thoughts and feelings, difficulty remembering his experiences, feelings of blame, and negative feelings (such as anger, irritability, hypervigilance, startle, concentration problems, and sleep difficulties).  

The Veteran was appropriately groomed and casually dressed.  He was off by two days on the date, but he was otherwise oriented.  His speech was fluent, but he was talkative and difficult to interrupt.  His thought process was tangential and difficult to redirect at times (although he was improved when completing the questionnaires).  His affect was judged to be euthymic and full range.  There was no evidence of psychotic symptoms.  He denied suicidal or homicidal ideation, plan, or intent.  He was not an imminent risk of harm to himself or others.  The examiner found that the Veteran met the full criteria for a diagnosis of PTSD, but most symptoms were endorsed to a mild degree.  The Veteran did report moderate re-experiencing symptoms.  

The Veteran reported an alteration of drinking habits.  The examiner noted that this may explain the increase in mental health symptoms.  However, the examiner noted that even with a slight increase in symptoms, the Veteran's social relationships and involvement in the community demonstrate that the symptoms continue to cause only mild impairment in social and occupational functioning.  The examiner found that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Analysis

In order to warrant a rating in excess of 10 percent, the Veteran's PTSD would have to be manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

None of the VA examinations (or any of the outpatient treatment records) reflect that the Veteran has had intermittent periods of inability to perform occupational tasks.  The Veteran has not been shown to have experienced panic attacks or chronic sleep impairment.  Moreover, at all the VA examinations, the Veteran has described his symptoms as mild, and the examiners have substantiated that degree of impairment.  Finally, the February 2013 and May 2014 conducted thorough examinations and determined that the Veteran's psychiatric symptoms cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

Overall, the Veteran has many strong relationships and has the ability to work, with symptoms only during periods of significant stress.  His GAF scores of 65 and 70 also represent only mild symptoms and difficulties, consistent with the 10 percent rating already assigned.

Consequently, the Board finds that the preponderance of the evidence is against a finding of a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 10 percent for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology has consisted of mild anxiety and irritability that causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

The claim for service connection for a head injury is reopened.

The claim for service connection for a back injury is reopened.

The claim for service connection for a neck injury is reopened.

Entitlement to a rating in excess of 10 percent for PTSD is denied.


REMAND

Head, back, neck

The Veteran testified that a 56 pound projectile was accidentally dropped onto his head, neck, back, and shoulder.  His testimony has been substantiated by a fellow soldier.  The Board finds his testimony credible and finds that a VA examination is warranted to determine the nature and etiology of the Veteran's head, neck, and back injuries.  Specifically, the examiner should note whether any or all of these disabilities are at least as likely as not related to service.  The examiner should accept as true, the above referenced incident.  If any of the disabilities began during service or was caused by service, the examiner should render an opinion regarding whether it is at least as likely as not that the service connected disabilities render the Veteran unemployable.   

TDIU

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issues of whether service connection is warranted for the Veteran's head, neck, and back disabilities.      

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's head, neck, and back disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any head, neck, or back disability began during or is causally related to service, to include an in-service incident, that the Board has accepted as true, in which in which a 56 pound projectile fell onto his head, neck, back, and shoulder.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

If, and only if, one or more of the Veteran's disabilities are deemed to have been due to service, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


